PER CURIAM.
Order reversed, without costs.
McLennan, WILLIAMS, and NASH, JJ., vote for reversal, upon the ground that it was improper to dispose of the question of pleading involved upon a motion to strike the cause from the calendar, and that the question whether it was necessary for plaintiff to serve a supplemental complaint should have been disposed of upon the trial of the action.
SPRING and HISCOCK, JJ., vote for reversal, with costs, upon the ground that under the circumstances of this case it was not necessary for the plaintiff to serve a supplemental complaint.